J-S26045-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DENZEL SALADEEN NICHOLS                    :
                                               :
                       Appellant               :   No. 360 MDA 2022

         Appeal from the Judgment of Sentence Entered January 4, 2022
     In the Court of Common Pleas of Lancaster County Criminal Division at
                        No(s): CP-36-CR-0005099-2020


BEFORE:      KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                     FILED SEPTEMBER 30, 2022

        Appellant, Denzel Nichols, appeals from the judgment of sentence

entered by the Court of Common Pleas of Lancaster County after a jury

convicted him of multiple sex offenses, including rape of an unconscious

victim, statutory sexual assault, and aggravated indecent assault on a person

less than 16 years of age. See infra. Herein, Appellant contends the trial

court erroneously denied his motion for mistrial and deemed admissible his

inculpatory statements in violation of the corpus delicti rule. We affirm.


        In the summer of 2017, then-21 year-old Appellant had been spending

time with several fourteen year-old middle school students, including one boy,

J.Y., and two girls, A.A. and the eventual victim in this case, O.J. N.T. at 89-

91, 133. One evening, O.J. was planning to sleep over A.A.’s house, when

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S26045-22



the two texted J.Y. and asked if he and Appellant wanted to get together. N.T.

at 92. Appellant picked up J.Y. and drove over to A.A.’s house, where the girls

entered Appellant’s car.


      Appellant supplied marijuana for everyone to smoke, and he later

stopped at his apartment to get money to purchase alcohol, but he returned

saying he was unable to find his cash. N.T. at 72. He drove back to J.Y’s

parent’s house, however, and J.Y. was able to secret a half-full bottle of vodka

to the car. The four drove to a nearby park, where O.J., A.A., and Appellant

drank from the bottle while sitting underneath a walking bridge in the park.

N.T. at 95.


      The girls quickly became inebriated.    N.T. at 95.   Appellant and O.J.

began to kiss, and A.A. attempted unsuccessfully to stop them, with O.J.

telling her to “chill out.” N.T. at 135. The group eventually decided to leave

the park and drive to A.A.’s house since A.A.’s mother would be at her place

of employment all night. J.Y. noted that O.J. needed help walking back to

Appellant’s car because she was already “drunk.” N.T. at 75.


      According to the three middle school friends, O.J. sat in the front seat

during the drive back to A.A.’s house, and they all recalled Appellant reaching

over to O.J. and placing his hand between her thighs. N.T. at 76, 97-98, 136-

37.   Specifically, A.A. testified that O.J. asked Appellant to place his hand

down her pants, N.T. at 137, while O.J. remembered only that Appellant had

done so and went so far as to insert his finger inside her vagina. N.T. at 98.


                                     -2-
J-S26045-22



      Once back at A.A.’s house, an inebriated O.J. became “erratic,” speaking

loudly and, at one point, returning to the living room completely “unclothed.”

N.T. at 77, 140. A.A. recalled that Appellant and O.J. had gone into A.A.’s

bedroom while she went to the bathroom. When A.A. exited the bathroom,

she saw J.Y. standing in front of the bedroom door, and she tried to no avail

to gain entry.   N.T. at 137.   During that time, she heard Appellant yell

directions to J.Y. to keep A.A. out of the bedroom. N.T. at 137-38.


      Sometime later, Appellant emerged from the bedroom and said to J.Y.,

“She’s waiting for you.”   N.T. at 79.   J.Y. went to the room and saw O.J.

undressed, lying on the bed, either asleep or passed out. N.T. at 80. J.Y.

asked Appellant for a ride home, and the two left A.A.’s house, with Appellant

appearing in a good mood. N.T. at 80.


      A.A. entered her bedroom and found O.J. passed out on the bed. N.T.

at 138.   The next morning, she confronted O.J. about her episode with

Appellant, but O.J. denied having sex. N.T. at 138.

      O.J. testified that she remembered nothing about the night at A.A.’s

house. N.T. at 99. Her ability to recall was limited to when she awoke the

next morning lying in A.A.’s bed wearing only a bra. N.T. at 99.


      Three years would elapse before O.J. discussed these events again.

Specifically, in March 2020, she was undergoing hospitalization for mental

health treatments when she shared the details of her encounter with

Appellant. After agreeing to speak with police, she consented to a wiretap of

                                    -3-
J-S26045-22



a cellphone conversation with Appellant. N.T. at 101. Before the wiretap was

arranged, however, Appellant contacted O.J. through Instagram. Their next

communication, which was wiretapped, occurred through Facetime. During

this conversation, Appellant admitted that he had sex with O.J. in the

bedroom.1


       By criminal information, Appellant was charged with one count of rape

of an unconscious victim, 18 Pa.C.S. § 3122.1(a)(1), one count of aggravated

indecent assault on person less than 16 years of age, 18 Pa.C.S. § 3125(a)(8),

two counts of corruption of minors, 18 Pa.C.S. § 6301(a)(1)(i) and (ii), and

one count of indecent assault on person less than 16 years of age, 18 Pa.C.S.

§ 3126(a)(8).


       Before trial began on June 28, 2021, the trial court held an on-the-

record conference regarding, inter alia, defense counsel’s concern that the

prosecution may attempt to introduce inculpatory statements made by

Appellant before it established that a crime, in fact, had occurred, in violation

of the corpus delicti rule.        N.T. (Trial), 6/28/21, at 34.   The trial court

determined that the issue would be addressed if it presented itself during the

course of trial. N.T. at 35, 37.

____________________________________________


1The text conversation included O.J.’s lament to Appellant that he was old
enough to know how drunk she was, that she was not in the right state of
mind that night, and that he took advantage of her. When she stated, “That
was my virginity that you took from me,” Appellant replied, “I feel bad as well
because I was informed you was a virgin. How you think I feel about that?”
N.T. at 108.

                                           -4-
J-S26045-22



      During opening statements, the Commonwealth made the following

statement, “[a]nd I imagine at some point they are going to come up here

and provide you with their story.” N.T. at 59. In response to that statement,

the defense moved for a mistrial. N.T. at 60. The trial court denied the motion

for mistrial, but gave a curative instruction to the jury. N.T. at 61.


      Shortly after, the Commonwealth called the victim as a witness and the

following exchange occurred:

      Commonwealth:          And at some point did you have a
      conversation with the defendant?
      Witness:    Yes.
      Commonwealth:          Was that – how was that[?] telephone,
      Facetime, something else?
      Witness:    Facetime.

N.T. at 101.


      At that time, the call was marked as Commonwealth’s Exhibit 1, and a

side bar was had in anticipation of the Commonwealth introducing portions of

the recording of the Facetime call in question. N.T. at 102. The defense again

voiced concern that inculpatory statements made by Appellant were on the

recording and would be heard by the jury before evidence of a rape had been

introduced, in violation of corpus delicti. Id.


      The Commonwealth argued it was not required to prove beyond a

reasonable doubt that a crime occurred before it could gain admission of the

recording into evidence, but, rather, needed only to support its admission with



                                      -5-
J-S26045-22



proof by a preponderance of the evidence to meet the exception to the corpus

delicti rule. Id. To that extent, the Commonwealth argued it had already

presented such evidence relative to the charges of aggravated indecent

assault occurring during the early part of the August 2017 evening in question,

which would thus entitle it to reveal the recordings to the jury, as they

contained Appellant’s admission of both crimes. Id. The trial court agreed

that Appellant’s recorded statements contemplated both crimes and that both

crimes were, particularly under the facts, closely related given the continuous

course of action in which they both occurred.        Accordingly, the trial court

deemed the recordings of Appellant’s statements admissible. N.T. at 103.


      At the conclusion of trial, a jury found Appellant guilty on all counts.

See Sentencing Order, 6/29/2021.             At Appellant’s January 4, 2022

sentencing, a Sexually Violent Predator hearing was held wherein the trial

court determined that the Appellant fit the criteria to be classified as a sexually

violent predator. N.T. (Sentencing), 1/4/22, at 38. Immediately afterward,

Appellant’s sentencing hearing commenced, and he was ultimately sentenced

to an aggregate sentence of seven to fifteen years’ incarceration. N.T. at 50-

51.


      On February 3, 2022, Appellant timely filed a Notice of Appeal, and the

trial court issued a Pa.R.A.P. 1925 order advising Appellant that he must serve

a statement of matters complained of on appeal within 30 days on February

4, 2022. Appellant filed a statement of matters complained on March 7, 2022,


                                       -6-
J-S26045-22



alleging (1) that the court erred in denying [Appellant’s] request for a mistrial

when the Commonwealth told the jury in their opening statement that the

defense would provide the jury with its own story, in violation of Appellant’s

Fifth Amendment right against self-incrimination; and (2) that the court

abused its discretion by admitting Appellant’s inculpatory statements in

violation of the corpus delecti rule where the exception to the rule was not

met. Def’s Concise Statement of Errors Complained of on Appeal, 3/7/22.


      In his appellate brief, Appellant presents the issues raised previously in

his timely Rule 1925(b) statement:

      1. Did the trial court err in denying Mr. Nichol’s request for a
         mistrial where the Assistant District Attorney, in her opening
         [remarks], told the jury that the defense was going to provide
         the jury with its own story as to what happened in violation of
         Mr. Nichol’s 5th Amendment right against self-incrimination?


      2. Did the trial court abuse its discretion in admitting Mr. Nichol’s
         inculpatory statements in violation of the corpus delicti rule
         where the “closely related crimes” exception was not met?

Brief for Appellant, at 6.

      In his first issue, Appellant claims that the trial court abused its

discretion when it denied Appellants motion for a mistrial. He argues that the

Commonwealth’s opening statement, which indicated to the jury that she

imagined the defense would come up before the jury and tell its story,

although she did not know what its version of events would be, was prejudicial

because it violated Appellant’s Fifth Amendment right against incrimination

and denied him a fair trial.

                                      -7-
J-S26045-22



      “The purpose of an opening statement is to apprise the jury of how the

case will develop, its background, and what will be attempted to be proved[.]”

Commonwealth v. Parker, 919 A.2d 943, 950 (Pa. 2007).                  Opening

statements or arguments are not evidence, however, and courts generally

“afford[ counsel] reasonable latitude in presenting opening arguments to the

jury.” Id.


      It follows that courts regularly instruct juries that they are to consider

only the evidence presented at trial to reach their verdicts. See Pa. Suggested

Standard Civil Jury Instructions § 1.107 (5th. Ed. 2020) (emphasizing that the

purpose of an opening statement is to give counsel the opportunity to present

“a summary of what the lawyer expects the evidence will show [and highlight]

the disagreements and factual differences between the parties in order to help

[the factfinder] judge the significance of the evidence when it is presented.”)


       Our rules of criminal procedure, meanwhile, provide that a court may

declare a mistrial “only for reasons of manifest necessity.”       Pa.R.Crim.P.

605(B).   When reviewing a trial court's denial of a motion for a mistrial,

particularly   in    the     context     of    a    prosecutor's     comments

during opening statements, we assess whether the trial court abused its

discretion. Commonwealth v. Cash, 137 A.3d 1262, 1273 (Pa. 2016). In

determining whether a prosecutor committed misconduct during opening

statements such as to justify the grant of a mistrial, our Supreme Court has

stated:


                                       -8-
J-S26045-22


      It is within the discretion of the trial court to determine whether a
      defendant has been prejudiced by misconduct or impropriety to
      the extent that a mistrial is warranted.            Comments by a
      prosecutor do not constitute reversible error unless the
      unavoidable effect of such comments would be to prejudice the
      jury, forming in their minds a fixed bias and hostility toward the
      defendant such that they could not weigh the evidence objectively
      and render a true verdict. In considering appellant's claims of
      prosecutorial misconduct, we note that a prosecutor's comments
      are not evidence.... Opening statements must be fair deductions
      from the evidence which the prosecutor expects will be presented
      at trial.

Commonwealth v. Bronshtein, 691 A.2d 907, 917-18 (Pa. 1997) (citations

and paragraph breaks omitted).


      The portion of the prosecutor’s opening statement to which Appellant

objected is as follows:

      Commonwealth:           And I imagine at some point Ms. Monson
      [defense counsel] is going to come up here and provide you with
      their story. I don’t know what that’s going to be. Maybe it’s we
      never had sex and I never put my finger in her vagina. Maybe it’s
      going to be, yeah, we had sex but I thought she was 16 or I
      thought she was 17 or I didn’t know how old she was and she was
      awake and she wanted it, she was begging me for it.
N.T., 4/6/22, at 59-60.

      As noted above, defense counsel requested a sidebar discussion, at

which she argued, “The DA just told the jury that we’re going to present our

side of the story and that my client knows what happened and he’s going to

present that that’s—”, to which the trial court ruled that the request for

mistrial denied and informed counsel it would give an appropriate instruction.


      At the conclusion of sidebar, the trial court instructed the jury, as

follows:

                                      -9-
J-S26045-22


      Trial Court:      Next [defense] counsel will give their opening
      statement now. But I want to reiterate for you, like I’ve already
      told you before, and you’ll hear again, there’s no requirement on
      the defendant to prove anything. They don’t have to testify. They
      don’t have to present evidence.
      It’s solely the burden of the Commonwealth to prove this case to
      you beyond a reasonable doubt. And if they don’t, you must return
      a not guilty verdict. If they do, then you must return a guilty
      verdict. There’s no burden on the defense to present you
      anything.
N.T. at 61.

      Here, the prosecutor’s opening statement commentary that she could

not imagine what story the defense would present was brief, and the trial

court, in immediate response to defense counsel’s sidebar objection, delivered

to the jury a complete curative instruction informing it that the defense was

not required to present anything during trial as it was the Commonwealth’s

burden, alone, to prove its case beyond a reasonable doubt. “When the trial

court provides cautionary instructions to the jury in the event the defense

raises a motion for a mistrial, [t]he law presumes that the jury will follow the

instructions of the court..” Commonwealth v. Parker, 957 A.2d 311, 319

(Pa. Super. 2008). We conclude, therefore, that the trial court did not abuse

its discretion in denying Appellant’s motion for mistrial.


      In Appellant’s second issue, he argues that his inculpatory statements

made during both a wire recorded conversation and an Instagram text

message exchange between the victim and him were improperly admitted in

violation of the corpus delicti rule. Specifically, he contends that although

other evidence presented by the Commonwealth admittedly established that


                                     - 10 -
J-S26045-22



he committed an aggravated indecent assault against the victim during the

earlier part of the evening in question, it was too attenuated to the rape

alleged to have occurred later that evening for it to gain admission into

evidence under the “closely related crimes” principle described in the corpus

delicti rule.    We disagree.

            The corpus delicti rule concerns the admissibility of
      evidence—specifically, a defendant’s inculpatory statement—
      which we review for an abuse of discretion. Commonwealth v.
      Murray, 174 A.3d 1147, 1154 (Pa. Super. 2017). “The purpose
      of the rule is to prevent a conviction based solely upon a
      confession where no crime has in fact been committed.”
      Commonwealth v. Fears, 575 Pa. 281, 836 A.2d 52, 67 (2003).
      Thus:
                The corpus delicti rule requires the Commonwealth to
                present evidence that: (1) a loss has occurred; and
                (2) the loss occurred as a result of a criminal agency.
                Only then can “the Commonwealth ... rely upon
                statements and declarations of the accused” to prove
                that the accused was, in fact, the criminal agent
                responsible for the loss.

      Commonwealth v. Taylor, 574 Pa. 390, 831 A.2d 587, 590
      (2003) (citation omitted). In application, the rule requires a trial
      court to consider the admissibility of a defendant's statement in
      two phases:

                (1) “In the first phase, the court determines whether
                the Commonwealth has proven the corpus delicti of
                the crimes charged by a preponderance of the
                evidence. If so, the confession [or extrajudicial
                statement] of the defendant is admissible[;]” (2) “In
                the second phase, the rule requires that the
                Commonwealth prove the corpus delicti to the
                factfinder’s satisfaction beyond a reasonable doubt
                before the factfinder is permitted to consider the
                confession [or extrajudicial statement] in assessing
                the defendant’s innocence or guilt.”



                                        - 11 -
J-S26045-22


      Commonwealth v. Bullock, 170 A.3d 1109, 1118 (Pa. Super.
      2017) (citation omitted). Furthermore, it is well-settled that:

            [W]here a defendant's confession relates to two
            separate crimes with which he is charged, and where
            independent evidence establishes the corpus delicti of
            only one of those crimes, the confession may be
            admissible as evidence of the commission of the other
            crime.    This will be the case only where the
            relationship between the two crimes is sufficiently
            close to ensure that the policies underlying
            the corpus delicti rule are not violated.

      Commonwealth v. McMullen, 545 Pa. 361, 681 A.2d 717, 723
      (1996).

Commonwealth v. Dula, 262 A.3d 609, 637-638 (Pa. Super. 2021).

      As noted above, the Commonwealth presented evidence that 21-year-

old Appellant engaged a 14 year-old O.J. in a night of smoking marijuana and

drinking alcohol that led to sexual activity between them. N.T. at 73-138.

What began with “touching” and kissing one another in the park progressed

to Appellant placing his hand down the front of the victim’s pants and inserting

his finger in her vagina while they were in Appellant’s car with two other

juveniles, A.A. and J.Y, driving back to A.A.’s house. N.T. at 97-98.

      Over defense objection, the trial court thus ruled that Appellant’s

inculpatory statements were admissible under the “closely related crimes”

principle described in the corpus delicti rule, as the statements related to the

entire evening at issue, and because the Commonwealth not only had

presented ample evidence of Appellant’s aggravated sexual assault of an

impaired O.J. while at the park and in the car ride back to A.A.’s house, it also

had established a continuous “course of conduct” that soon placed Appellant


                                     - 12 -
J-S26045-22



and the three minors inside A.A.’s house, where Appellant would usher a still

intoxicated, erratic-behaving, completely undressed O.J. into a bedroom,

close the door behind them, and direct the other two minors not to enter, until

he walked out and bragged to the 14 year-old boy that O.J. was now waiting

for him.


      We discern no error with the trial court’s determination that such

evidence, independent of Appellant’s subsequent inculpatory statements to

the victim, established a continuing course of escalating, but closely related,

sex crimes involving vaginal penetration perpetrated by Appellant against an

intoxicated minor victim, and culminating with Appellant’s own words, spoken

to the juveniles present, suggesting he had engaged in sexual intercourse.

Such evidence thus established the necessary close nexus between the two

crimes of aggravated sexual assault and rape charged in the present case to

support the trial court’s ruling declaring Appellant’s inculpatory statements

admissible under the corpus delicti rule.    Accordingly, we find no merit to

Appellant’s second issue.


      Judgment of sentence Affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/30/2022

                                    - 13 -